         Case 1:18-mc-00653-JEJ Document 50-2 Filed 02/11/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Pennsylvania National Mutual Casualty
Insurance Company,

                       Petitioner,
                                               Case No.: 1:18-mc-00653-JEJ
             v.

Everest Reinsurance Company,

                       Respondent.
                                                     Consolidated Cases

Everest Reinsurance Company,

                       Petitioner,
                                               Case No.: 1:18-mc-00656-JEJ
             v.

Pennsylvania National Mutual Casualty
Insurance Company,

                       Respondent.


                                  CERTIFICATION OF
                                 JEFFREY S. LEONARD

        Pursuant to 28 U.S.C. § 1746, I, JEFFREY S. LEONARD, hereby certify

that:

        1.        I am a partner with the law firm Saiber LLC, attorneys for petitioner-

respondent Everest Reinsurance Company (“Everest”). I am fully familiar with the

facts and procedural circumstances contained herein. I make this Certification in
           Case 1:18-mc-00653-JEJ Document 50-2 Filed 02/11/19 Page 2 of 2



response to Pennsylvania National Mutual Casualty Insurance Company’s Motion

to Seal Documents Accompanying Everest Reinsurance Company’s Brief in

Opposition to Petition to Compel Arbitration in order to set certain documents

before the Court.

          2.    Exhibit A is a notice of electronic filing, dated January 9, 2019.

          3.    Exhibit B is a notice of electronic filing, dated January 10, 2019.

          4.    Exhibit C in response to the motion to seal is an E-mail, dated January

9, 2019, from Matthew M. Haar to Joseph J. Schiavone and Jeffrey S. Leonard.

          I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 8, 2019.


                                                       /s/ Jeffrey S. Leonard
                                                      JEFFREY S. LEONARD
1364211




                                             2
